Citation Nr: 0921928	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  04-31 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial in excess of 20 percent from 
April 15, 2004, to December 31, 2006, and in excess of 10 
percent since January 1, 2007, for Type II diabetes mellitus, 
to include the propriety of the reduction.

2.  Entitlement to service connection for erectile 
dysfunction, also claimed as secondary to service-connected 
Type II diabetes mellitus and posttraumatic stress disorder 
(PTSD).

3.  Entitlement to service connection for an eye disability 
(claimed as blurred vision), to include as secondary to 
service-connected diabetes mellitus.

4.  Entitlement to service connection for peripheral 
neuropathy, to include as secondary to service-connected 
diabetes mellitus.

5.  Entitlement to service connection for hemangiomas 
(claimed as lymphatic and hepatic hemangiomas), to include as 
due to herbicide exposure and service-connected diabetes 
mellitus.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to July 
1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, 
dated in May 2004 which denied service connection for 
erectile dysfunction and hepatic hemangiomas; May 2005 which 
granted service connection and assigned a 20 percent 
disability rating for Type II diabetes mellitus, effective 
April 15, 2004; and February 2006 which denied service 
connection for blurred vision and peripheral neuropathy.

With respect to the Veteran's claim for service connection 
for hepatic hemangiomas, during testimony before the Board, 
he also claimed service connection for lymphatic hemangiomas.  
Therefore, the Board finds that the claim is most accurately 
framed as service connection for hemangiomas.

Finally in a statement received in February 2004, the Veteran 
sought to reopen his previously denied claim of entitlement 
to service connection for headaches.  In addition, in his 
December 2006 substantive appeal, it appears that the Veteran 
sought to reopen his previously denied claim for hypertension 
and raised new claims of entitlement to service connection 
for dizziness and a genitourinary disability (urinary 
frequency).  As those claims have not been developed for 
appellate review, the Board refers them to the RO for 
appropriate action.

The issues of entitlement to an increased rating for Type II 
diabetes mellitus, to include the propriety of reduction, and 
service connection for an eye disability, peripheral 
neuropathy, and hemangiomas are REMANDED to the RO via the 
Appeals Management Center in Washington, D.C.


FINDING OF FACT

It is as likely as not that the Veteran's erectile 
dysfunction is related to his service.


CONCLUSION OF LAW

Service connection for erectile dysfunction is warranted.  38 
U.S.C.A. §§ 1110, 1131, 1133, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2008).  Secondary service 
connection is permitted based on aggravation.  Compensation 
is payable for the degree of aggravation of a nonservice-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between the disability and an injury or disease 
incurred in service.  Establishing service connection on a 
secondary basis essentially requires evidence sufficient to 
show that a current disability exists and that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310.

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that it is as likely as not the Veteran's erectile 
dysfunction is related to his active service.

The Veteran's service medical records are negative for a 
diagnosis of erectile dysfunction.

The Veteran claims that he has erectile dysfunction secondary 
to his service-connected Type II diabetes mellitus and PTSD.  
VA medical records include an April 2003 report which 
indicates that the Veteran had erectile dysfunction for years 
and difficulty maintaining erections as a result of an 
experience in Vietnam.  An April 2004 report opines that the 
Veteran's hopelessness was directly related to his erectile 
disorder and lack of sexual activity with his wife.  A May 
2004 report opines that he lost his erection because of the 
memory of a Vietnamese woman.  In a July 2004 Vet Center 
report, a sexual trauma counselor opined that the Veteran 
continued to struggle with ongoing symptoms of his PTSD which 
exacerbated his erectile dysfunction.  The counselor further 
opined that he had experienced sexual difficulties for years 
and verbalized how his symptoms were exacerbated by his PTSD.

In August 2005, the Veteran underwent a VA genitourinary 
examination at which time the examiner opined that it was not 
likely that the Veteran's erectile dysfunction was secondary 
to the diabetes because the erectile dysfunction began many 
years prior to the diabetes.

In August 2006, the Veteran underwent a VA diabetes mellitus 
examination during which the examiner noted that he had 
erectile dysfunction since 1994.  The examiner opined that 
that he did not have any complications secondary to Type II 
diabetes mellitus, including erectile dysfunction.

After reviewing the evidence, the Board finds that there is a 
reasonable basis to relate the Veteran's current erectile 
dysfunction to his active service based on the medical 
evidence presented in this case, which establishes that it is 
at least as likely as not that some portion of the Veteran's 
erectile dysfunction is related to his service, and 
specifically to his service-connected PTSD.  The medical 
evidence of record shows that the erectile dysfunction is as 
likely as not caused or aggravated by the service-connected 
PTSD.  Therefore, service connection for erectile dysfunction 
is granted.  The Board has resolved all reasonable doubt in 
favor of the Veteran in making this decision.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for erectile dysfunction is granted.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that 
proper adjudication of the claims requires additional 
development.

As an initial matter, the Board notes that the most recent VA 
medical records are dated in April 2008.  To aid in 
adjudication, any subsequent VA medical records should be 
obtained

With respect to the Veteran's claim for an increased initial 
rating for Type II diabetes mellitus, the Veteran's most 
recent VA diabetes mellitus examination was in August 2006 
and his testimony indicates that his disability may have 
worsened.  On VA examination in August 2006, there was no 
evidence of ketoacidosis or any hypoglycemic reactions.  VA's 
duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4) (2008); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  When available evidence is too old for an 
adequate evaluation of the veteran's current condition, VA's 
duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Here, while the 
Veteran's last VA examination in August 2006 is not overly 
stale, it appears from the statements of record that the 
Veteran's condition may have worsened since the date of the 
latest examination.  Therefore, the Board finds that a new 
examination is in order.

The Veteran claims that he has an eye disability that is 
related to his service-connected diabetes mellitus.  VA 
medical records dated in September 2004 reflect complaints of 
right eye pain.  Records in August 2005 are negative for any 
eye disease.  However, at that time the Veteran's diabetes 
mellitus was found to be difficult to control with episodes 
of transient episodic double vision that apparently resolved 
once he stopped taking Glyburide.  His physician suspected 
that the Veteran's vision problems were caused by his 
hypoglycemia.  The Veteran underwent a VA eye examination in 
August 2005, but it is unclear as to whether the claims 
folder was available for review.  He was diagnosed with a 
refractive error and rule out ophthalmic migraine.  Records 
dated in May 2006 reflect complaints of blurred vision and a 
diagnosis of MDS (myelodysplastic syndrome).  In August 2006, 
the Veteran underwent a VA diabetes mellitus examination at 
which time the examiner opined that he did not have any 
complications secondary to Type II diabetes mellitus.  
Records dated in December 2006 reflect that the Veteran was 
unable to close his left eye and was diagnosed with Bell 
Palsy.  He was also evaluated for episcleritis of the right 
eye and complaints of blurred vision, but it was suspected 
that some sheet rock may have entered his right eye.  During 
another appointment, the Veteran complained of recent right 
eye redness, swelling, and pressure.  However, he displayed 
no symptomatology at that time.  VA's duty to assist includes 
the conduct of a thorough and comprehensive medical 
examination.  Robinette v. Brown, 8 Vet. App. 69 (1995), Barr 
v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the 
Board finds that there are additional questions that remain 
to be addressed and that a remand for an additional 
examination, etiological opinion, and rationale is therefore 
in order.  In this regard, the examiner should specifically 
reconcile the opinion with the August 2005 and August 2006 VA 
opinions and diagnoses.

The Veteran also contends that he has peripheral neuropathy 
of the extremities that is related to his service-connected 
Type II diabetes mellitus.  VA medical records dated in 
December 2003 indicate that the Veteran had a work-related 
low back injury with complaints of a recent onset of numbness 
and tingling of the left foot.  In September 2004, he 
complained of tingling in the left arm.  The Veteran 
underwent a VA peripheral nerves examination in August 2005 
at which time he complained of paresthesia of the hands and 
feet and was diagnosed with CTS (carpal tunnel syndrome) of 
the bilateral upper extremities and peripheral neuropathy of 
the feet.  The claims file was requested but not received or 
reviewed by the examiner who opined that it was not likely 
that the CTS or peripheral neuropathy present in the feet was 
secondary to the diabetes.  The rationale was that both 
conditions were present years prior to the onset of diabetes.  
VA medical records dated in December 2005 reflect complaints 
of numbness and tingling of the hands and feet and a 
myeloproliferative diagnosis.  The Veteran underwent a VA 
diabetes mellitus examination in August 2006 and indicated 
that he had symptoms of peripheral neuropathy of the lower 
extremities since December 2002.  The examiner opined that he 
did not have any complications secondary to Type II diabetes 
mellitus, including peripheral neuropathy of the lower 
extremities which was diagnosed prior to his Type II diabetes 
mellitus.  Records in May 2006 reflect complaints of swollen 
hands and numbness and tingling in the hands and feet and a 
diagnosis of MDS.  In December 2006, the Veteran complained 
of numbness of the right extremities that had been ongoing 
for a year.  While the Veteran in this case has already been 
afforded VA examinations, no examiner has yet opined as to 
whether the Veteran's peripheral neuropathy has been 
aggravated by his service-connected Type II diabetes 
mellitus.  VA's duty to assist includes the conduct of a 
thorough and comprehensive medical examination.  Robinette v. 
Brown, 8 Vet. App. 69 (1995), Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  Accordingly, the Board finds that there are 
additional questions that remain to be addressed and that a 
remand for an additional examination, etiological opinion, 
and rationale is therefore in order. In this regard, the 
examiner should specifically reconcile the opinion with the 
August 2005 and August 2006 VA opinions and diagnoses.

Finally, the Veteran contends that he has hemangiomas, either 
lymphatic or hepatic, that are either related either to his 
service-connected Type II diabetes mellitus or due to 
herbicide exposure.  A May 2003 VA treatment record indicates 
that the Veteran was exposed to petrochemicals during 
service.  On VA examination in August 2006, the examiner 
opined that the Veteran had no complications due to his 
service-connected Type II diabetes mellitus.  At the March 
2009 hearing, the Veteran submitted medical articles 
regarding the effects of diabetes on the liver.  VA's duty to 
assist includes the conduct of a thorough and comprehensive 
medical examination.  Robinette v. Brown, 8 Vet. App. 69 
(1995), Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Accordingly, a remand for an etiological opinion, rationale, 
and examination addressing whether the Veteran's hemangiomas 
were incurred in or aggravated by his service or service-
connected Type II diabetes mellitus, or due to herbicide or 
hazardous chemical exposure, is necessary.  In this regard, 
the examiner should specifically reconcile the opinion with 
the August 2006 VA opinion and medical article submitted by 
the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment 
records since April 2008.

2.  Schedule the Veteran for a VA 
examination to determine the current 
severity of his service-connected Type II 
diabetes mellitus.  The claims folder 
should be reviewed and that review should 
be indicated in the examination report.  
The examiner should state the treatment 
regimen in place for management of the 
disease, including the dosage of insulin 
or oral hypoglycemic agents, any dietary 
restrictions, and any medically required 
regulation of activities (avoidance of 
strenuous occupational and recreational 
activities) due to diabetes mellitus.  
Further, the examiner should note whether 
the diabetes produces episodes of 
ketoacidosis or hypoglycemic reactions 
requiring hospitalization or visits to a 
diabetic care provider, progressive loss 
of weight and strength, or other 
complications.

3.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current eye disability.  
The claims folder should be reviewed and 
that review should be indicated in the 
examination report.  The examiner should 
specifically attempt to reconcile the 
opinion with all other opinions of record, 
including the August 2005 and August 2006 
VA opinions and diagnoses.  The rationale 
for all opinions must be provided.  
Specifically, the examiner should provide 
the following information:

(a)  Diagnose any current eye 
disability.

(b)  Is it as likely as not (50 percent 
or more probability) that any eye 
disability was incurred in or 
aggravated by the Veteran's service?

(c)  Is it as likely as not (50 percent 
or more probability) that any eye 
disability is proximately due to or the 
result of the Veteran's service-
connected Type II diabetes mellitus?

(d)  It is as likely as not (50 percent 
or more probability) that any eye 
disability has been aggravated 
(increased in severity beyond the 
natural progression of the disease) by 
the Veteran's service-connected Type II 
diabetes mellitus?

	(e)  The Veteran's post-service 
treatment records reflect diagnoses of 
refractive error and episcleritis.  
Diagnose any refractive error.

(f)  Is episcleritis, or any other 
diagnosed eye condition, a refractive 
error of the eye or a congenital or 
developmental defect?
    
(1) If episcleritis, or any other 
diagnosed eye condition, is a 
refractive error of the eye or a 
congenital or developmental defect, 
is it as likely as not (50 percent 
or more probability) that 
episcleritis, or any other diagnosed 
condition, was aggravated (increased 
in severity beyond the natural 
progression of the disease) during 
service or that there was a 
superimposed injury during the 
Veteran's service?
    
(2) If episcleritis is not a 
refractive error of the eye or a 
congenital or developmental defect, 
is it as likely as not (50 percent 
probability or more) that 
episcleritis was incurred in or 
aggravated during the Veteran's 
service?

4.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current peripheral 
neuropathy.  The claims folder should be 
reviewed and that review should be 
indicated in the examination report.  The 
examiner should specifically attempt to 
reconcile the opinion with all other 
opinions of record, including the August 
2005 and August 2006 VA opinions and 
diagnoses.  The rationale for all opinions 
must be provided.  Specifically, the 
examiner should provide the following 
information:

(a)  Diagnose any current peripheral 
neuropathy.
    
(b)  Is it as likely as not (50 percent 
or more probability) that any 
peripheral neuropathy was incurred in 
or aggravated by the Veteran's service?

(c)  Is it as likely as not (50 percent 
or more probability) that any 
peripheral neuropathy is proximately 
due to or the result of any service-
connected Type II diabetes mellitus?

(d)  Is it as likely as not (50 percent 
or more probability) that any 
peripheral neuropathy of the 
extremities has been aggravated 
(increased in severity beyond the 
natural progression of the disease) by 
the Veteran's service-connected Type II 
diabetes mellitus?

5.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current hemangiomas.  The 
claims folder should be reviewed and that 
review should be indicated in the 
examination report.  The examiner should 
specifically attempt to reconcile the 
opinion with all other opinions of record, 
including the August 2006 VA opinion and 
medical articles submitted by the Veteran.  
The rationale for all opinions must be 
provided.  Specifically, the examiner 
should provide the following information:

(a)  Diagnose any current hemangiomas.
    
(b)  Is it as likely as not (50 percent 
or more probability) that any 
hemangiomas were incurred in or 
aggravated by the Veteran's service, 
including exposure to herbicide agents 
or other hazardous chemicals?

(c)  Is it as likely as not (50 percent 
or more probability) that any 
hemangiomas are proximately due to or 
the result of any service-connected 
Type II diabetes mellitus?

(d)  It is as likely as not (50 percent 
or more probability) that any 
hemangiomas have been aggravated 
(increased in severity beyond the 
natural progression of the disease) by 
the Veteran's service-connected Type II 
diabetes mellitus?

6.  Then, readjudicate the issues on 
appeal.  If the decision remains adverse 
to the Veteran issue a supplemental 
statement of the case and allow the 
applicable time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


